Case: 11-11113     Document: 00512031089         Page: 1     Date Filed: 10/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2012
                                     No. 11-11113
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TUNG THANH NGUYEN, also known as Sammy Nguyen,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No.5:10-MJ-31-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Tung Thanh Nguyen argues that the 12-month sentence of imprisonment
imposed upon revocation of his term of supervised release violates Tapia v.
United States, 131 S. Ct. 2382 (2011) because the sentencing court selected the
sentence based on the court’s belief that Nguyen needed drug rehabilitation.
Nguyen was released from prison on October 12, 2012, therefore any argument
that his prison term should be reduced is moot. United States v. Rosenbaum-
Alanis, 483 F.3d 381, 382 (5th Cir. 2007). DISMISSED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.